BRACE, P. J.
In this action the plaintiff sues to recover damages of the defendants in the sum of $350 for trespass in cutting and carrying away pine trees and logs from a tract of land described in the petition, of which it is alleged *323therein that the plaintiff is the owner, and to restrain the defendant from committing like trespasses on said land in the future. The judgment was for the defendant, and the plaintiff appeals.
While the title to real estate, on the issue in this case, must be inquired into, and the true ownership thereof ascertained, in order to determine the issues, yet the title is not directly involved in those issues, so as to be determined by the judgment therein, and under the repeated rulings of this court title to real estate is not involved in this case, within the meaning of the Constitution, so as to give this court jurisdiction. [Cox v. Barker, 150 Mo. 424; Edwards v. Mo. Kan. & East. Ry. Co., 148 Mo. 513; Rothrock v. Lumber Co., 146 Mo. 57; Price v. Blankenship, 144 Mo. 203; Heman v. Wade, 141 Mo. 598; Fischer v. Johnson, 139 Mo. 433; Hilton v. St. Louis, 129 Mo. 391.] The case will therefore have to be transferred to St. Louis Court of Appeals, and it is accordingly so ordered.
All concur.